              Case 3:20-cv-04466-VC Document 50-7 Filed 12/17/20 Page 1 of 2



 1   SANJIV N. SINGH, A PROFESSIONAL LAW CORPORATION
     Sanjiv N. Singh, Esq. (SBN 193525)
 2   1650 S. Amphlett Blvd. Suite 220
     San Mateo, CA 94402
 3
     Phone: (650) 389-2255
 4   Email: ssingh@sanjivnsingh.com

 5   INDRAJANA LAW GROUP, A PROFESSIONAL LAW CORPORATION
     Michael B. Indrajana, Esq. (SBN 258329)
 6   1650 S. Amphlett Blvd. Suite 220
     San Mateo, CA 94402
 7
     Phone: (650) 597-0928
 8   Email: michael@indrajana.com

 9
     Attorneys for Plaintiff FOUNDER INSTITUTE INCORPORATED
10

11                                 UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13
     FOUNDER INSTITUTE INCORPORATED, a                Case No.: 3:20-cv-04466-VC
14   Delaware Corporation,
15          Plaintiff,
                                                      DECLARATION OF MICHAEL B.
16           v.                                       INDRAJANA IN SUPPORT OF PLAINTIFF
     HARTFORD FINANCIAL SERVICES                      FOUNDER INSTITUTE INCORPORATED’S
17                                                    OPPOSITION TO SENTINEL INSURANCE
     GROUP, a corporation doing business in
18   California; SENTINEL INSURANCE                   COMPANY, LIMITED’S MOTION TO
     COMPANY, LIMITED, a corporation doing            DISMISS
19   business in California; and DOES 1 through 50,
     inclusive,                                       [Fed. R. Civ. Pro. 12(b)(6)]
20
            Defendants.                               Date:         January 21, 2021
21
                                                      Time:         10:00 a.m.
22                                                    Location:     450 Golden Gate Avenue
                                                                    San Francisco, CA 94102
23                                                                  Courtroom 4 – 17th floor
                                                      Judge:        Hon. Vince Chhabria
24

25

26

27

28

           DECLARATION OF MICHAEL B. INDRAJANA IN SUPPORT OF PLAINTIFF FOUNDER INSTITUTE
       INCORPORATED’S OPPOSITION TO SENTINEL INSURANCE COMPANY, LIMITED’S MOTION TO DISMISS
                                      CASE NO.: 3:20-CV-04466-VC
                 Case 3:20-cv-04466-VC Document 50-7 Filed 12/17/20 Page 2 of 2



 1                              DECLARATION OF MICHAEL B. INDRAJANA
 2          I, Michael B. Indrajana, hereby declare:
 3          1.        I am an attorney licensed in the State of California and Principal at Indrajana Law Group,
 4   a PLC, which is appearing in this action as counsel for Plaintiff Founder Institute Incorporated
 5   (“Founder”). I am over 18 years old and have personal knowledge of the facts set forth below, and if
 6   called to do so, I could and would competently testify thereto. I am submitting this Declaration in
 7   support of Founder’s Opposition to Sentinel Insurance Company Limited’s Motion to Dismiss under
 8   Rule 12(b)(6).
 9          2.        Attached hereto as Exhibit A is a true and correct copy of my email correspondence sent
10   to Mr. Anthony Anscombe, lead counsel for Defendants dated October 28, 2020.
11

12          I declare under the penalty of perjury under the laws of the United States of America and the
13   State of California that foregoing is true and correct to the best of my knowledge.
14

15          DATED this 17th day of December 2020, in San Mateo, California.
16

17                                                  /s/ Michael B. Indrajana
                                                    Michael B. Indrajana
18

19

20

21

22

23

24

25

26

27
                                                          -1-
28         DECLARATION OF MICHAEL B. INDRAJANA IN SUPPORT OF PLAINTIFF FOUNDER INSTITUTE
       INCORPORATED’S OPPOSITION TO SENTINEL INSURANCE COMPANY, LIMITED’S MOTION TO DISMISS
                                      CASE NO.: 3:20-CV-04466-VC
